 


109 HR 129 IH: To allow a waiver or exemption of certain requirements for restricted airspace if security is not reduced.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 129 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mrs. Jones of Ohio introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To allow a waiver or exemption of certain requirements for restricted airspace if security is not reduced. 
 
 
1.Certain restricted air space waiverSection 521(a)(2) of the Transportation, Treasury, and Independent Agencies Appropriations Act, 2004 (Public Law 108–199, div. F) is amended— 
(1)by striking and at the end of subparagraph (B)(v); 
(2)by striking the period at the end of subparagraph (C) and inserting the following: ; and; and 
(3)by adding at the end the following: 
 
(D)to allow the operation of an aircraft participating in an air show in restricted airspace if the Administrator of the Federal Aviation Administration, in consultation with the Secretary of the Department of Homeland Security, determines that the safety of an event is not compromised.. 
 
